UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-5072



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANDREW TIMOTHY JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  William L. Osteen,
Senior District Judge. (CR-03-55)


Submitted: September 26, 2006             Decided: September 28, 2006



Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry F. Rose, Smithfield, North Carolina, for Appellant. Gretchen
C.F. Shappert, United States Attorney, Keith M. Cave, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Andrew Timothy Jones appeals from his convictions for

attempted interference with commerce by robbery of SAB Check

Cashing (“SAB”), in violation of the Hobbs Act; armed bank robbery

of First Citizens Bank; and two counts of using a firearm during a

crime of violence.      On appeal, he contends that the evidence was

insufficient to support the following elements of his crimes:

(1) SAB was engaged in interstate commerce and (2) First Citizens

was federally insured.        Jones also asserts that the court’s jury

instructions allowed the jury to convict him based on actions

directed toward non-employees of SAB Check Cashing.               We affirm.

           The     jury’s   verdict    must     be   sustained    if   there   is

substantial   evidence,     taking     the    view   most    favorable   to    the

Government, to support it.       Glasser v. United States, 315 U.S. 60,

80 (1942).       At trial, an independent contractor working at SAB

testified that SAB was engaged in interstate commerce, specifically

check   cashing,    processing   tax     work    for   the    Internal   Revenue

Service,   and    utilizing    Western       Union   for    business   purposes.

Regarding the other robbery, a fifteen-year employee, and former

branch manager, of First Citizens testified that the bank was

federally insured on the date of the robbery.                This evidence was

sufficient to prove the elements in question. See United States v.

Bailey, 990 F.2d 119, 125-26 (4th Cir. 1993) (holding that Hobbs

Act should be broadly construed and that jurisdiction prerequisite


                                      - 2 -
is   satisfied   by   “proof   of    possibilities,”       even    if    impact   on

commerce is small); United States v. Gallop, 838 F.2d 105, 111-12

(4th Cir. 1988) (finding testimony of bank employee sufficient for

jury to conclude bank was federally insured).

           Regarding    the    jury    instructions,       the    district   court

explicitly   instructed       the    jury   that   Jones    was    charged    with

attempted robbery of SAB.           In addition, witnesses testified that

Jones attempted to rob SAB by threatening to kill a store employee

and by threatening to shoot a customer.                    Thus, the evidence

presented to the jury was consistent with both the allegations in

the indictment and the court’s instructions.

           We grant Jones’ motion to file a supplemental brief, but

we find the issues raised therein to be meritless.                  Based on the

foregoing, we affirm Jones’ convictions and sentence.                   We dispense

with oral argument, because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                          AFFIRMED




                                      - 3 -